—Judgment, Supreme Court, Bronx County (Alan Saks, J.), entered February 26, 1990, dismissing plaintiff’s complaint on the merits, after a non-jury trial, unanimously affirmed, without costs.
Plaintiff asserts that the alleged appearance of bias on the part of the trial court warrants a reversal and a remand for a new trial, based solely on the fact that almost six years prior to the trial she alleges that she had filed a complaint against the Judge with the State Commission on Judicial Conduct. We find this allegation to be without support in the record. While an appearance of bias on the part of a Trial Judge may be proper grounds for reversal, plaintiff’s perception of such bias must be "made in good faith and based upon identifiable factors”. (People v Zappacosta, 77 AD2d 928, 929.) Here, plaintiff’s complaint about Judge Saks, is not a valid identifiable factor which would warrant a reversal of the instant judgment. (Cf., People v Corelli, 41 AD2d 939.) Concur—Milonas, J. P., Rosenberger, Ellerin, Kassal and Smith, JJ.